Case 3:20-cv-00070-REP Document18 Filed 08/11/21 Page 1 of 1 PagelD# 116

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

CALE T.M.,

Plaintiff,

Vv.

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

CIVIL NO. 3:20cv70-REP

 

This matter is before the Court on the Report and Recommendation of the Magistrate

Judge (R&R) entered on July 22, 2021 (ECF No. 17). The time to file objections has expired

and neither party has objected to the R&R. Having considered the matter and deeming it

otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge is ACCEPTED and
ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (ECF No. 13) is GRANTED.

(3) Defendant’s Motion for Summary Judgment (ECF No. 16) is DENIED.

(4) The decision of the Commissioner is VACATED and REMANDED.

(5) This case is CLOSED.

It is so ORDERED.

/s/ fe Ef
Robert E. Payne

Senior United States District Judge

Richmond, Virginia

Date: Qu goad LL, CO 2
